DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Papapetrou et al. (Nat Biotechnol., 2011 January, 29(1):73-78) and further in view of Nowrouzi et al. (The American Society of Gene & Cell Therapy, November 2012, 21(2):324-337) and Themis (Charles Coutelle and Simon N. Waddington (eds.), Prenatal Gene Therapy: Concepts, Methods, and Protocols, Methods in Molecular Biology, vol. 891) and Hong et al. (The American Society of Gene & Cell Therapy, Feb. 2013, 21(2):272-281).
The claims are directed to a method of determining the safety of an integrating gene therapy vector including: 
i) infecting a culture of induced pluripotent stem cells with an integrating gene therapy vector; 
ii) allowing the induced pluripotent stem cells to differentiate, wherein the cells are infected with the integrating gene therapy vector at the start of culture and at least once during differentiation; 
iii) extracting nucleic acids from the infected cells; and 
iv) analyzing the nucleic acids to measure and/or determine adverse effects of integration of nucleic acid from the vector. 
Papapetrou et al. teaches a method comprising:
generating iPS cells (Thal-iPS cells);
infecting the iPS cells with an integrating gene therapy vector [infecting iPS cells with a lentiviral vector expressing β-globin; corresponds to step i) of claim 1]; 
allowing the transduced iPS cells to differentiate into erythroid progeny [corresponds to step ii) of claim 1]; 
extracting nucleic acids from the infected cells [total RNA was extracted from the transduced iPS cells; corresponds to step iii) of claim 1]; and 
analyzing the nucleic acids [RT-PCR was performed on the extracted RNA to measure β-globin levels; corresponds to step iv) of claim 1].
The analyzing step is a mental step that occurs in one’s brain.  Nonetheless, Papapetrou et al. state that the levels of β-globin expression afforded by the vector integrated at different genomic positions are analyzed in the erythroid progeny of each selected clone. Microarray analysis is used to examine perturbation of endogenous gene expression by the integrated provirus (see Figure 1 of Papapetrou et al.).
Papapetrou et al. does not teach “wherein the cells are infected with the integrating gene therapy vector at the start of culture and at least once during differentiation”.  However, Nowrouzi et al. teaches that because active genes in the host are considered targets for insertion, retrovirus vector infection carries the risk of mutation leading to oncogenesis (see page 324, right column).  Nowrouzi et al. further teaches that “during development, genes involved in cell cycle, differentiation, metabolism, and defense are in a highly transcriptional and proliferative state; so, we hypothesized that RV and LV insertion may have occurred in such genes that control these processes that are known to be involved in oncogenesis” (see page 325, left column).  Further, Themis states that many genes involved in cell growth, differentiation and development, known to have oncogenic potential, are actively transcribed and are therefore targets for vector integration. (see pages 341 and 346).  Hong et al. states that vector-associated insertional mutagenesis via activation or disruption of genes involved in proliferation, differentiation or apoptosis is a significant concern (see page 274).  Thus, the prior art teaches that gene therapy vector insertion can occur in genes that are active at different times such as cell growth (proliferation), differentiation, development and apoptosis.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Papapetrou et al. and include additional vector infection steps during at least cell growth (proliferation) and differentiation.  One would have been motivated to do so and there would have been a reasonable expectation of success in including the additional vector infection steps given the teachings of Nowrouzi et al., Themis, and Hong et al. outlined above [many genes involved in cell growth, differentiation and development, known to have oncogenic potential, are actively transcribed and available for vector integration at different times].  Further, including the additional infection steps would allow one of ordinary skill in the art to determine many more potential vector insertion sites in genes that are active during different stages of cell growth/development and differentiation [or to determine additional genomic safe harbors at different stages of cell growth/development and differentiation].  One of ordinary skill in the art would readily recognize that the method of Papapetrou et al., in particular the analysis step, can be used to identify vector insertion sites that disrupt genes (i.e., the vector is not likely safe) and identify “safe harbors” insertion sites that do not disrupt genes (i.e., the vector is likely safe).
Additionally, for claims 3-7 and 19, it is well within the purview of one of ordinary skill in the art to determine the number of infections, when to infect, as well as the length of time for each infection.  For example, Papapetrou et al. determined that infection with the lentiviral vector transduced the iPS cells with a gene encoding β-globin.  In this regard, Papapetrou et al. states:
Upon erythroid differentiation, 12 of the 13 single-copy thal-iPS cell clones expressed detectable vector-encoded β-globin. Expression levels, normalized to endogenous α-globin expression, ranged from 9% to 159% (mean, 53%) of a normal endogenous β-globin allele (Fig. 3b,c), similar to those we and others have obtained by lentiviral-mediated globin gene transfer in murine and human erythroid cells. β-globin expression was confirmed and quantified at the protein level by high-performance liquid chromatography (HPLC) analysis in four clones (Fig. 3d, Supplementary Table 7 and Supplementary Fig. 18). Notably, clone thal5.10-2, which expressed 85% of the level afforded by a normal endogenous β-globin allele (Fig. 3b), demonstrates that a globin vector, integrated in a site meeting all five of our safe harbor criteria (Table 1) and located >300 kb from the nearest gene 5′ end, is capable of expressing β-globin at a high level.

	Further, 	according to section 2144.05 of the MPEP, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)  Here, the number of infections and the length of infection time used by Papapetrou et al. was sufficient to identify cells with “safe harbor” sites that allow the expression of β-globin without disrupting other genes.  Therefore, determining other numbers of infections and the length of infection time is routine experimentation.  Furthermore, applicant has not demonstrated unexpected results when the iPS cells are infected with the integrating gene therapy vector at the start of culture and at least once during differentiation.
As for claims 8 and 9, these claims consist of mental steps that occur in one’s brain.  Nonetheless, Papapetrou et al. state that the levels of β-globin expression afforded by the vector integrated at different genomic positions are analyzed in the erythroid progeny of each selected clone. Microarray analysis is used to examine perturbation of endogenous gene expression by the integrated provirus (see Figure 1 of Papapetrou et al.).
	As for claims 10-12 and 17, the vector used was a lentiviral vector carrying a β-globin gene.
	As for claim 13, Papapetrou et al. teaches that genomic sites, such as the adeno-associated virus integration site 1 (AAVS1) and the human ROSA26 locus, can support transgene expression, but data on the safety of these sites are lacking.  Thus, one of ordinary skill in the art would recognize that an integrating AAV vector can also be used to introduce a gene at a specific location (e.g., AAVS1).
	As for claims 15-17, the iPS cells were derived from patients with β-thalassemia major and transduced with a lentiviral vector carrying a β-globin gene so that the iPS cells expressed β-globin.
	As for claim 18, the lentiviral vector comprising the β-globin gene carried all the necessary elements for expression of the β-globin gene (see paragraph bridging pages 5 and 6). 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Arguments
In the reply dated June 21, 2022, applicant first argues the method of Papapetrou et al. bears no relation to the claimed method for determining the safety of an integrating gene therapy vector.  Applicant’s arguments have been fully considered and not found persuasive. 
As outlined above, the combined teachings of Papapetrou et al., Nowrouzi et al., Themis and Hong et al. disclose a method comprising infecting iPSC cells more than once with an integrating vector, allowing the cells to differentiate, extracting nucleic acids from the cells, and analyzing the nucleic acids to determine any adverse insertion events.  While Papapetrou et al.  used the method to look for “safe harbors” (safe insertion sites), one of ordinary skill in the art would readily recognize that the method of Papapetrou et al., in particular the analysis step, can be used to identify vector insertion sites that disrupt genes (i.e., the vector is not likely safe) and identify “safe harbors” insertion sites that do not disrupt genes (i.e., the vector is likely safe).
Applicant next argues that there is no motivation to include additional infection steps in the method of Papapetrou et al. Applicant’s arguments have been considered and are not found persuasive. 
As outlined in the rejection above, the teachings of Nowrouzi et al., Themis, and Hong et al. [many genes involved in cell growth, differentiation and development, known to have oncogenic potential, are actively transcribed and are therefore targets for vector integration] provide one of ordinary skill in the art with motivation to include additional vector infection steps to determine many more potential vector insertion sites in genes that are active and available for insertion during different stages of cell growth/development and differentiation [or to determine many more genomic safe harbors at different stages of cell growth/development and differentiation].

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648